FILED
                             NOT FOR PUBLICATION                             JAN 19 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ANUSH YELAGHATYAN,                               No. 08-70761

               Petitioner,                       Agency No. A098-453-609

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 10, 2011 **

Before:        BEEZER, TALLMAN, and CALLAHAN, Circuit Judges.

       Anush Yelaghatyan, a native and citizen of Armenia, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an

immigration judge’s (“IJ”) decision denying her application for asylum,

withholding of removal, and protection under the Convention Against Torture


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence the agency’s factual findings, INS v. Elias-Zacarias, 502 U.S. 478, 481

n.1 (1992), and we review de novo claims of due process violations in immigration

proceedings, Ram v. INS, 243 F.3d 510, 516 (9th Cir. 2001). We deny the petition

for review.

      Substantial evidence supports the agency’s conclusion that the numerous

incidents of harassment and discrimination that Yelaghatyan suffered on account of

her Pentecostal religion, even taken cumulatively, did not rise to the level of

persecution. See Nagoulko v. INS, 333 F.3d 1012, 1016-17 (9th Cir. 2003).

Further, substantial evidence supports the agency’s findings that because

Yelaghatyan practiced her religion without interference for the most part and

because she relocated to her sister’s home without harm prior to leaving Armenia,

she did not establish a well-founded fear of future persecution. See Molina-

Estrada v. INS, 293 F.3d 1089, 1096 (9th Cir. 2002) (IJ and BIA entitled to rely on

all relevant evidence in the record to determine whether petitioner has a well-

founded fear of future persecution). Accordingly, her asylum claim fails.

      Because Yelaghatyan did not establish eligibility for asylum, it follows that

she did not satisfy the more stringent standard for withholding of removal. See

Zehatye v. Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006).


                                           2                                      08-70761
      Contrary to Yelaghatyan’s due process contention, the BIA did not err in

declining to address her CAT claim in its decision because she made no mention of

her CAT claim in her brief to the BIA. See Lata v. INS, 204 F.3d 1241, 1246 (9th

Cir. 2000) (requiring error to establish due process violation).

      PETITION FOR REVIEW DENIED.




                                           3                                08-70761